January 18, 1947

Eon. Reed McDonald
Chief Clerk
Texas Agricultural Experiment Station
A & M College of Texas
College Station, Texas
                           Opinion Ho. V-01
                             Re:   use of proceeds from
                                    sale of land ana prop-
                                    erty of an abandoned
                                    sub-experiment   statfon
                                   to construct bui1dllng.s
                                   'and other improvements
                                    in connection with the
                                    establishment  of a new
                                    sub-experiment station
                                    on donated land,
Dear dir:
          We have carefully   considered the questfon pro-
pounded in your letter  to this department, dated Deeeni-
ber 17, 1946.  That question,   copied verbatim from your
letter, is as follows:
          "If the land for the establishment    of a
     new sub-experiment   station is donated to the
     A & M College,   can the proceeds from the sale
     of land and property that was abandoned be
     used to construct buildings    and other lmprove-
     ments in connection with the establishment    of
     the new station?"
            It is the opinion of this department that the
answer to this question should be resolved in the affirm-
ative with certain qualifications    which are herein set
        Our opinion is based on Articles   139 140 and 143
G$%onfs Annotated Texas Civfl Statutes       R&s&     of 192!?,
Section 6 of Article   8 of the Constitution   of Texas'
Subsection 3 of the General Provisions     of Chapter 3?'7a2
Texas Session Laws, 1945, enacted by the Forty-ninth      Leg=-
islature   in Regular Session.
Hon. Reed McDonald - Page 2       (V-01)



             Article   139, Powers of Board,   provides   as fol-
lows:
             “The Board shall   have power:
              “1. To establish sub-experiment stations
        at such places in this State as it shall deem
        proper In addition to those now In operation.
               “2.   To abandon or discontinue any sub-
        station which may become undesirable    for exper-
        iment purposes; and If deemed necessary to es-
        tablish    others in their stead at such places in
        the same county as it shall deem advisable.
              "3.  To sell any land or other State prop-
        erty used in the operation of an experiment sta-
        tion when so abandoned, and to apply the pro-.
        ceeds of such sale in the purchase of other land
        and property for the establishment  of experiment
        stations.”
           The first   object and purpose of Paragraph 3 of
Article  139 is clear.     The Board of Directors  of A. & M.
College is given the power to sell any land and other
property of an experiment station which has been duly
abandoned.   It seems definite    that this power of sale in-
cludes the right to sell the land, buildings      and other
improvements and whatever equipment that was used in the
operation of the abandoned station.
             The second object of that paragraph, we be-
lieve,    is to give the BoaEd :he power to use the proceeds
from such sale for the gs ab Jo.&&        of other experimental
stations.     The phrase “to purchase land and property”wodd
seem to be merely descriptive     and directive   of the manner
in which the proceeds for the establishment       of experiment
stations would be used.      We do not believe the Legislature
intended to limit the use of the proceeds solely for the
e                                 in the establishment    of an
experiment station.      To so construe the phrase as a llai-
tation on the use of the proceeds would, in effect,        be
giving the Board the power to sell buildings       and other im-
provements erected on land which had been used for an ex-
periment station,     but would prevent the proceeds to be
used for the same purpose in the establishment       of a new
 station,   and would force the Board to look to other funds
 Hon. Reed McDonald - Page 3      (V-01)


 for necessary buildings  and other improvements in the es-
 tablishment  of a new experiment station.   Such a result
 was, in our opinion, not intended by the Legislature.     Ra-
 ther they intended by this paragraph to allow the proceeds
 to be used for the purchase of land and for whatever physi-
 cal equipment and improvements that might be necessary to
 tk&full   and complete establishment  of an experiment sta-
       .
             However, Paragraph 2 of Article    139, when read in
 conjunction   with Paragraph 3 of the same Article,     requires,
 in our opinion, the new sub-experiment     station,  which Is es-
 tablished with the proceeds from the sale of land and other
 property of an abandoned experiment sub-station,      to be lo-
 cated in the same county of the sub-experiment      station which
 was abandoned.    That it was the intent of the Legislature
 that this provision   be mandatory is made clearer by a read-
 ing of the Acts 1913, S.S., p. 98, Section 6, which reads
 in part as follows:
            I,
                 .provided,   however, no station shall be
       abando:ei and re-located   beyond the bounds of the
       county in which such station was originally   lo-
       cated."
            Article   143 reads as follows:
             II the
                     location,
       da    board uw t&a IntO consideration     ana re -
       c%i e anv doD&&D, either in money, && or
       othk property,    to be used in the ooeratjsn
       -t                         of UY such stat%&
       and for experiment work, may lease such land'as
       may, in its judgment be necessary for any o i the
       purposes named in this chapter."    (Unaerscorfng
       ours)
              We believe   this article,    by Implication,   author-
  120s the establishment      of an experiment station on donated
  land.    The Board under its general power of sale in Article
  139 would have the same power of sale with respect to any
  land that is donated unconditionally        and without limitation
  as it would with respect to land acquired in any other man-
  ner by the Board for experiment statfons;          and no loss can
  be seen by the erection      of buildings   and other improvements
  on land received as a donation to be used as an experiment
  station.    To prevent such proceeds from being so used would
  necessitate   the acquisition     and use of other funds when an
. experiment   station   was  desired  to be located or established
                                     A
                                      I
Hon. Reed McDonald - Page 4         (V-01)


on donated lands.       Such, conceivably,  could result in land,
which was desired to be donated, being purchased in order
to establish    without an extended delay an experfment sta-
tion thereon.      Certainly   such was not the intention  of the
Legislature.      It is the opinion of this department that ft
was the legislative      Intent to permit such proceeds provia-
ed for in Article      139 to be used in the establishment   of
experiment stations      on land recefved as a donation without
condition    or limitation    under Article 143, when such land
is located in the same county as was the land of the aband-
oned station from which the proceeds were derived.
           The last    sentence    of Article   l&O reads as follows:
           "All funds received from the sale of sta-
     tion lands or property shall be deposited in
     the State Treasury and shall be paid out in
     accordance with the provisfons  of this chapter,"
          Under this statute the proceeds from the sale of
land and other property of an abandoned sub-experiment      sta-
tion must be deposited in the State Treasury.       In order to
withdraw these funds from the Treasury for the establish-
ment of a new sub-experiment   station it fs necessary that it
be done in pursuance of a legislative    approprfatfon   as re-
quired by the Constitutfon   of Texas,
           Article    8, Section    6 of that document provfdes     In
part as follows:
          "NO money shall be drawn from the Treasury,
     but in pursuance of speciffc  approprfatfons  made
     by law; nor shall any approprfation   of money be
     made for a longer term than two years, ., 0n
While the last sentence of Article      140 might possibly be
construed as an approprfation    authority to allow the with-
drawing of such funds from the State Treasury, in the face
of the above constitutional    provision   and the repeated hold-
ings of the courts of this State, it could not be authority
for such an appropriatfon   for a period longer than two years
from the date of the enactment of Article      140, which was
1913.
          We are of the opinion that authority for the wfth-
drawal of such funds from the Treasury for the establishment
of a new sub-experiment station is granted by Subsectfon 3
of the General provisions  of Chapter 377 of Texas Session
Hon. Reed McDonald - Page 5        (V-01)


Laws, 1945, enacted by the Forty-ninth    Legislature  in
Regular Session.     This Chapter deals with the biennial
,appropriatlons  for A. & M. College and other education-
al institutions   for the fiscal  years ending August 31,
1946, and August 31, 1947.
          Subsection 3 of the General provisions             of this
Chapter provides as follows:
            "Institutional      Receipts.    No property
      belonging to any of the institutions          herein
      provided for        5 nv sency therea        shall
      be sold or diszostd       0: without the consent
      of its governing board, and all nrocee&
      from the sale of such nronertp, from labor
      performed from the sale of maEerials,          crops
      and supplies      from fees, and any and all
      other recelpJs      shall become ad      are he ebg
                    dce                   OP contInseL

     and with the annroval of the sovereieg         board
     @&g      hPiSaict~.       Sa d e: v e        boards
     are authorized to use out of't:e        uroceedg
     of sali 1 receipts  and fseds,    in accordance
     with the provisions     of this Act, such amount8
     as t hev shall deem necessarv for the SUDDOfi I
     tit   enance . OD eration  andarovements         o$
     1         ttu     0                     r
     to the credit of anv sala &&j ,tutiona1 1 ca&
     funds at said lnstit gtions or in the Stat:
     Treasurv at the end        anv fiscal     vear arq
     berebv reannronriatedOffor     the above mentiogga
     pumoses for the succeeu          vea."'    (Underscor-
     ing ours)
             It is our opinion that experiment stations        of
A. Br M. College are Included in the phrase "or any agency
thereof."     While the powers enumerated in this sub-section
3 are considerably      broader than those given by Article       139,
such Article    controls    over the appropriation   provisions;
and hence the powers of the board         insofar as experiment
stations   are concerned, are modified and controlled         by Ar-
ticle   139.   Such sub-section    does, however, in our opinion
appropriate    the funds so that they can be withdrawn from
the State Treasury for the establishment         of new experiment
sub-stations.
Hon. Reed McDonald - Page 6     (V-01)




          Proceeds from the sale of land and other
    property used in the operation of an experiment
    sub-station   which has been duly abandoned must
    be deposited in the State Treasury, but can be
    withdrawn by the Board of Directors    of A. & M.
    College for the construction   of buildings  and
    other improvements in connection with the es-
    tablishment of a new experiment sub-station      on
    donated land.    such land donated, however, must
    be conveyed without any limitation    or condition
    and must be located In the same county as was
    the land of the abandoned station or stations
    from which the proceeds for such improvements
    were derived.
                                  Yours very truly,

APPROVED
       JAN. 18, 1947       ATTORNEYGENERALOF TEXAS



                           BY

                                         Assistant